internal_revenue_service number release date index number -------------------------- --------------------------------- ---------------------------------------------------- ----------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-169436-02 date june re ---------------------------------------------------- legend trust ---------------------------------------------------------- taxpayer ------------------------------ trust ----------------------------------------------------------------------------------- ---------------------------------------------- trust --------------------------------------------------------------------------------- ------------------------------------------------- trust ---------------------------------------------------------------------------------- --------------------------------------------------- trust ----------------------------------------------------------------------------- ----------------------------------------------- trust ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ ------------------------------------ child ----------------------------------- child ----------------------------------- child -------------------------------------- child ------------------------------ child ------------------------------ trustee --------------------- date ------------------- date ---------------- date -------------------------- court -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- amount --------------- methodology ------------------------------- plr-169436-02 this responds to your letter dated date and prior correspondence pursuant to paragraph of article i of the trust instrument trust was divided plr-169436-02 dear ----------------- requesting rulings regarding the federal income gift and generation-skipping_transfer gst tax consequences of a proposed judicial modification of a_trust facts the facts submitted and representations made are as follows on date after date taxpayer established an irrevocable_trust trust taxpayer and taxpayer’s spouse contributed amount to trust taxpayer and taxpayer’s spouse each allocated their entire dollar_figure gst_exemption amount to the initial transfer to trust trust currently has an inclusion_ratio between zero and one there have been no additions to trust since date into five separate trusts trust trust trust trust and trust one each for the primary benefit of taxpayer’s five children child child child child and child the trustee is directed to pay to or for the benefit of each child all of the net_income from the child’s trust the trustee has the power to use all or part of the principal as the trustee deems necessary for the health support maintenance and education of the child for whom the separate trust is administered income is being distributed currently but no distributions have been made from the principal of any of the trusts article i paragraph b provides that upon the death of the child for whom the separate trust is administered the remaining trust assets are to be distributed in equal shares to those grandchildren of taxpayer living at the time of the death of such child who are either the children of such child or the children of another child of taxpayer who has predeceased such child however the amount distributed to the grandchildren is to be adjusted pursuant to a formula provided in paragraph b any trust assets remaining after the distribution to the grandchildren pursuant to the formula are to be distributed in equal shares to the trusts established under the trust instrument paragraph of article as modified by court order dated date provides that the terms child children grandchild and grandchildren as used in the trust instrument shall include descendants by birth and any adopted person who lived while a minor as a regular member_of_the_household of the adopting descendant- by-birth there are currently grandchildren and great-grandchildren of taxpayer currently living the parties propose to modify trust as follows currently child child child child and child are all living in addition paragraph b of article will be modified to provide that if one of taxpayer’s grandchildren predeceases his or her parent survived by a living child plr-169436-02 or children ie great-grandchildren of taxpayer then such great grandchildren of taxpayer would succeed to the share his or her deceased parent would have taken if that parent were then living paragraph of article will be modified to provide that the term grandchild shall not include any person born to or adopted by one of the taxpayer’s children after date the distribution formula set forth in paragraph b of article that is applicable upon the death of a child will be clarified because the formula is ambiguous and it appears to contradict other trust provisions a revised formula has been agreed to by the parties the successor trustee provisions in paragraph of article will be modified to allow each child to act as the trustee of his or her own separate trust on date court issued an order approving the parties’ request to make modifications and the court order also instructed the trustee in the exercise of the trustee’s prudent discretion to advance trust funds for the benefit of the trust to pay the reasonable and necessary expenses including attorneys’ fees of the trustor beneficiaries and other parties including reimbursing any party for attorneys’ fees and expenses actually incurred in connection with the petition an additional petition for modification of trust will be filed with court with respect to the modification parties resulting from modification by utilizing methodology and life table cm contained in sec_20_2031-7 of the estate_tax regulations and the interest rate prescribed under sec_7520 of trust the parties propose to determine the amount of any taxable gift made by the you have requested the following rulings with respect to the above modification sec_1 the modifications of trust will result in taxable_gifts from and to the beneficiaries of trust methodology is an acceptable method for determining the amount of each gift if the modification of trust is determined to cause certain beneficiaries to become transferors of trust assets for purposes of the gst tax then if the donor beneficiaries allocate sufficient gst_exemption to the trust equal to the amount_of_the_gift each is treated as making the portion of trust contributed by them will have an inclusion_ratio of zero for gst tax purposes the inclusion_ratio of the remaining portion of trust will remain unchanged by the proposed modification the modifications of trust will not result in a transfer subject_to income_tax plr-169436-02 the trustee’s use of trust funds whether from income or principal to reimburse pay or advance any party to the modifications reasonable and necessary attorneys’ fees and related expenses_incurred and paid to effect the modification will not give rise to any income_tax_liability for any trust_beneficiary sec_2512 provides that if a gift is made in property the value thereof at sec_2501 imposes a tax on the transfer of property by gift by an individual ruling_request no - gift_tax sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift sec_25_2512-1 provides that the value of the property is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts all relevant facts and elements of value as of the time of the gift shall be considered sec_25_2512-5 provides the general_rule that the fair_market_value of annuities life estates terms for years remainders and reversions transferred after date is the present_value of such interests determined under sec_25_2512-5 and by use of standard or special sec_7520 actuarial factors see also sec_25_2512-5 regarding a request for a special factor have made a transfer subject_to the gift_tax even though the donee may not obtain possession or enjoyment of the transferred interest see sec_25_2511-1 years and remainder or reversionary interests is to be determined under tables published by the secretary_of_the_treasury and by using an interest rate equal to percent of the applicable federal_mid-term_rate in effect under sec_1274 for the month in which the valuation_date falls revrul_69_347 1969_1_cb_227 holds that where a taxpayer enters into a contractual agreement that obligates the taxpayer to make transfers in the future the effective date of the gift_for federal gift_tax purposes is the date upon which the taxpayer becomes legally obligated to perform according to the terms of a contract rather than the date upon which the actual transfer is made provided the gift is susceptible of valuation at that time where an interest subject_to a contingency is transferred the donor is deemed to sec_7520 provides that the value of annuities interests for life or a term of in revrul_79_238 1979_2_cb_339 a died testate in and under a’s will the residue of the estate was transferred to a testamentary_trust with income payable to b for b’s life upon b’s death the trust is to terminate and the corpus divided equally between c and d the children of a who are of the same age if either c or d plr-169436-02 predeceases b then the share of the deceased beneficiary is to pass to the survivor if both c and d predecease b then the trust corpus is to pass to a charitable_beneficiary in c and d entered into an agreement binding under state law providing that if either c or d alone predeceased b then the portion of the trust corpus that the deceased would have been entitled to if both c and d had survived b would be transferred to the children of the deceased the ruling concludes that under the facts presented a determinable interest was transferred by c and d when c and d executed the contract in therefore in accordance with revrul_69_347 by entering into the contract c and d made completed transfers of contingent interests subject_to the gift_tax when the contract was executed see sec_25_2511-1 in the instant case pursuant to modification the children and grandchildren of taxpayer are relinquishing contingent_remainder interests in the separate trusts in order to obtain benefits for their grandchildren and children respectively in view of modification the situation presented is similar to that presented in revrul_79_238 accordingly we conclude that the transfers resulting from modification will constitute completed gifts for federal gift_tax purposes as of the date the agreement is finalized in addition we conclude that the amount of the gifts reflecting modification may be determined based on methodology which utilizes table cm and the interest rate prescribed by sec_7520 the computation will be based on the appropriate interest rate under sec_7520 as of the actual date of the proposed modification and will reflect the ages of the beneficiaries as of that date ruling_request no - gst tax sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person under ' a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under ' b a of the act and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate the taxable_amount of a taxable_distribution is the amount received by the transferee sec_2621 of a taxable_termination is the amount of property with respect to which there was a termination sec_2622 and of a direct_skip is the amount received by the transferee sec_2623 under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the generation-skipping_transfer occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the gst_exemption amount allocated to the property transferred and the denominator is the value of the plr-169436-02 property transferred under sec_2631 every individual is allowed a gst_exemption amount which may be allocated by the individual or the individual’s executor to any property with respect to which the individual is the transferor sec_2652 provides that for gst tax purposes the term transferor means the decedent in the case of any property subject_to the tax imposed under chapter and the donor in the case of any property subject_to the tax imposed under chapter sec_26_2652-1 provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_2654 provides that for gst tax purposes the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless otherwise expressly provided in the governing instrument judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a plr-169436-02 modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust modified to increase a beneficiary’s share of trust income the trust provides that income is to be paid to a b and c in equal shares for life a becomes disabled and the trustee with the consent of b and c petitioned the appropriate local court and the court approved a modification of the trust that increased a’s share of trust income the modification does not shift a beneficial_interest to a lower generation and does not extend the time for vesting of any beneficial_interest therefore the trust as modified will not be subject_to the provisions of chapter however the modification increasing a’s share of trust income is a transfer by b and c to a for federal gift_tax purposes sec_26_2601-1 example considers a situation where a_trust is no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust the proposed modifications to trust have been approved by court or court approval will be requested modification clarifies an ambiguity in the trust instrument the revision to the formula agreed to by the parties resolves a bona_fide issue and is within the range of reasonable outcomes under the governing instrument and state law accordingly the requirements of sec_26_2601-1 are satisfied modification revises the successor trustee provisions in paragraph of article to allow a child of taxpayer to serve as trustee of that child’s separate trust under the terms of trust all trust income must be distributed currently and the trustee’s discretion to distribute principal is limited by an ascertainable_standard relating to the health education maintenance and support of the beneficiary accordingly we conclude that the modification will not result in any shift of a beneficial_interest in trust nor will the modification extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly the requirements of sec_26_2601-1 are satisfied as discussed above as a result of modifications and the trust beneficiaries will be treated as making completed gifts for federal gift_tax purposes of contingent_remainder interests in trust therefore based on the facts and representations we conclude that as a result of the gifts from the donor beneficiaries to the donee beneficiaries discussed above under sec_2652 the donor beneficiaries will be treated as the transferor for gst tax purposes with respect to the portions of the plr-169436-02 trusts attributable to these transfers and under sec_2654 and sec_26_2654-1 those portions of the trusts will be treated as separate trusts for gst tax purposes accordingly if the donor beneficiaries allocate sufficient gst_exemption equal to the amount_of_the_gift each is treated as making the portion of the trust for which they are the transferors for purposes of chapter will have an inclusion_ratio of zero for gst tax purposes the inclusion_ratio of the remaining portion of each trust is not changed as a result of the proposed modifications ruling_request no - income_tax derived sec_61 provides that gross_income includes gains derived from dealings in property sec_102 provides that gross_income does not include the value of property acquired by gift bequest devise or inheritance taxable_gifts from certain donor beneficiaries and to donee beneficiaries of trust therefore the modifications will not result in a transfer subject_to income_tax ruling_request no attorneys’ fees and related expenses sec_61 provides that gross_income means all income from whatever source as indicated above in the present case the modifications of trust will result in sec_212 provides that in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_1_212-1 provides in part that sec_212 does not allow the deduction of any expenses which are disallowed by any provisions of substitute a of the code even though such expenses may be incurred for one of the purposes specified in sec_212 sec_1_212-1 provides in part that reasonable amounts paid_or_incurred by the fiduciary of a_trust on account of administration_expenses including expenses of litigation which are ordinary and necessary in connection with the performance of duties of administration are deductible under sec_212 notwithstanding that the trust is not engaged in a trade_or_business sec_1_212-1 provides that reasonable amounts paid_or_incurred for the services of a guardian or committee for a ward or minor and other expenses of guardians and committees which are ordinary and necessary in connection with the production_or_collection_of_income inuring to the ward or minor or in connection with the management_conservation_or_maintenance_of_property_held_for_the_production_of_income belonging to the ward or minor are deductible plr-169436-02 sec_1_212-1 provides in part that expenses paid_or_incurred in defending or perfecting title to property in recovering property other than investment_property and amounts of income which if and when recovered must be included in gross_income or in developing or improving property constitute a part of the cost of the property and are not deductible expenses sec_1_212-1 provides in part that capital expenditures are not allowable as nontrade or nonbusiness expenses sec_1_262-1 provides in part that in computing taxable_income no deduction shall be allowable except as otherwise expressly provided in chapter of the code for personal_living_and_family_expenses reasonable amounts paid_or_incurred by the fiduciary of a_trust on account of administration_expenses including attorneys’ fees and related expenses which are ordinary and necessary in the performance the fiduciary’s duties of administration are deductible under sec_212 see sec_1_212-1 if the beneficiaries of a_trust incur legal fees with respect to the modification of a_trust the trust may assume financial responsibility for the payment of these fees and may deduct the fees if the fees are ordinarily and necessarily incurred in connection with the performance of administration duties sec_1_212-1 the determination of whether the fees constitute an expense of administration requires an appraisal of the underlying claim giving rise to the legal fees see united_states v gilmore 372_us_49 if the origin of the claim is a capital_transaction or a personal_transaction then the trust may not deduct the legal fees as an expense of administration see sec_1_212-1 sec_1_212-1 and sec_1_262-1 in the instant case each of the modifications through listed above must be analyzed separately to determine whether attorneys’ fees and related expenses allocable to each modification are deductible under sec_212 modification - distribution formula a trustee has an administrative duty to distribute the income and principal of a_trust to its beneficiaries this modification simplifies the formula used to calculate income and principal and correspondingly makes it easier for the trust to distribute its assets this modification is a direct benefit to the trust and therefore the trust may assume financial responsibility for the legal fees incurred by its beneficiaries the trust may deduct such legal fees as an expense of administration see sec_1_212-1 the payment of these fees does not give rise to income to any party to the trust modification modification - successor trustees plr-169436-02 a trustee has an administrative duty to invest the assets of the trust this modification allows the replacement of the trustee with those more knowledgeable about particular investment strategies the modification enhances the profitability of the assets and the management of them a clear benefit to the trust because of this benefit to the trust the trust may assume financial responsibility for the legal fees incurred by its beneficiaries the trust may deduct legal fees as expenses of administration see sec_1_212-1 further the payment of these fees does not give rise to income to any party to the trust modification modifications and - transfer of contingent_remainder interests to taxpayer’s great-grandchildren in general a trustee has an administrative duty to resolve bona_fide questions of ambiguity arising under its trust instrument a paramount issue calling for resolution would be an ambiguity surrounding the trust beneficiaries for example the timing of their interests and the type of interests they have there is no bona_fide ambiguity under the trust agreement regarding the identity of the current and future beneficiaries the timing of their interests nor the type of interests they have the sole purpose of this modification is to pass the trust corpus of each separate trust to great-grandchildren on termination of the trust in the event the great-grandchildren’s parent predeceased termination of the trust the modification only benefits the interests of these contingent beneficiaries and not that of the trust consequently the legal fees are not administrative expenses of the trust and as a result the expenses are not deductible by the trust see sec_1_212-1 we express no opinion as to whether a payment or reimbursement of fees by trust constitutes a distribution for purposes of sec_661 in addition we express no opinion on the effects of such payments on the calculations of trust’s distributable_net_income under sec_643 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours plr-169436-02 by_________________________ george masnik branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
